Citation Nr: 9915853	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

Active service from May 1956 to April 1959 with the Marine 
Corps has been verified.  The veteran also had periods of 
active service with the Navy from June 1963 to January 1972 
and from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a November 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to service connection 
for PTSD.  A notice of disagreement with the determination 
was received on December 8, 1994.  A statement of the case 
was issued to the veteran on July 3, 1995.  His substantive 
appeal was not received until December 8, 1995.  The law and 
regulations provide, in pertinent part, that a substantive 
appeal must be filed within 60 days from the date that the RO 
mails a statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period is later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification or the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(e).  

By communication dated January 25, 1996, the veteran was 
informed that because he had not submit a timely substantive 
appeal, the decision on his claim was final.  It was further 
indicated, however, that new medical evidence was received 
subsequent to correspondence with the veteran.  The RO 
informed the veteran that it would reevaluate the claim and 
treat it as a reopened claim for service connection for PTSD.  
In the interests of judicial economy, the Board will waive 
the filing of a timely substantive appeal.  See Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (the Board may waive the 
timely filing of a substantive appeal).  

With regard to the claim, the veteran has been accorded 
various psychiatric diagnoses in the mid 1990's, including 
PTSD.  The veteran's claims file was reviewed by a board-
certified psychiatrist in January 1998.  The veteran was 
accorded Axis I diagnoses of PTSD and a dysthymic disorder.  
The psychiatrist, stated that while the veteran "does meet 
criteria for PTSD based on his reported stressors, I defer to 
the VA to make a determination on whether or not these 
stressors occurred."  A VA psychiatrist who examined the 
veteran in August 1997 gave a diagnosis of mild dysthymic 
disorder.  The psychiatrist commented that he did not see any 
basis for a diagnosis of PTSD.  He wrote that the veteran did 
not have any life-threatening stressors in Vietnam.  

In March 1998 that psychiatrist reviewed his report and the 
narrative from the board-certified psychiatrist referred to 
above.  He reported that he had spoken to that psychiatrist 
in March 1998.  He stated that the psychiatrist indicated 
that the veteran was claiming symptoms referable to PTSD, 
"however he is not sure about the stressors."  After a 
discussion, the individual indicated that "we both agreed 
that there is not enough basis to support diagnosis of PTSD "

The undersigned notes that personnel records which are on 
file disclose that the veteran was awarded the Combat Action 
Ribbon following an engagement on August 12, 1970.  It was 
noted this was a "late entry."  No elaboration was provided.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military combat 
citations or other official records.  In this case, the 
receipt of the Combat Action Ribbon establishes that the 
veteran had combat service.  It is not clear whether either 
of the aforementioned examiners was made aware that the 
veteran had received the Combat Action Ribbon.  The veteran's 
statements regarding his experiences have been somewhat vague 
and this possibly might be a reason as to why the VA 
psychiatrist who examined the veteran in 1997 stated that he 
did not see any basis for a diagnosis of PTSD.

VA outpatient treatment records dated from March 1996 to July 
1998 contain numerous assessments of PTSD.

It appears that the revised opinion of the board certified 
psychiatrist might have been based, in part on questions as 
to whether the claimed stressors actually occurred.  However, 
where the claimed stressor is related to combat and the 
veteran has been awarded combat citations, the stressor is 
presumed to have occurred.  38 C.F.R. § 3.304(f) (1998).

It is important that an individual who is designated to 
examine the veteran be given an opportunity to review all of 
the relevant medical and other evidence on file, so that the 
opinion that he or she gives is a fully informed one that 
takes into account the veteran's entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

In view of the contradictory medical opinions, the Board 
finds that further development is necessary.  Accordingly, 
the case is REMANDED to the RO for the following:

1.  The veteran should also be asked to 
provide a copy of the order awarding him 
the Combat Action Ribbon, if that order 
is in his possession.  He should also be 
requested to furnish information as to 
any treatment he has received for PTSD 
since July 1998.  The RO should then take 
all necessary steps to obtain those 
records.

2.  The veteran should be accorded a 
psychiatric examination in order to 
determine whether he has PTSD.  The 
examiner should review the claims folder 
prior to completing the examination.  If 
the examiner finds that a diagnosis of 
PTSD is warranted, the examiner should 
report the stressors that support that 
diagnosis and provide a rationale for the 
diagnosis.  If the examiner finds that a 
diagnosis of PTSD is not warranted, it is 
requested that the examiner explain the 
basis for this conclusion. 

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided with a 
supplemental statement of the case and be given an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The veteran need take no action until 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




